                  Case 6:21-bk-00001-KSJ           Doc 15     Filed 02/24/21      Page 1 of 2


                               UNITED STATES BANKRUPTCY COURT
                                     Middle District of Florida
                                         Orlando Division



IN RE:                                                              Case No:      6:21-bk-00001-KSJ

KAMLESH VADHER


                                                Debtor /            Chapter 13


 TRUSTEE'S MOTION TO DISMISS CASE FOR DEBTOR'S FAILURE TO COMPLY WITH 11 U.S.C.
                                 §1308 AND §521

                          Notice of Opportunity to Object and Request for Hearing

    If you object to the relief requested in this paper you must file a response with the Clerk of Court at
400 W. Washington Street, Suite 5100, Orlando, Florida 32801 and serve a copy of the same on the
Chapter 13 Trustee, Laurie K. Weatherford, Post Office Box 3450, Winter Park, Florida 32790 (and any
other appropriate persons) within the time frame allowed within 21days from the date of the attached
proof of service, plus an additional three days if this paper was served on any party by U.S. Mail.

If you file and serve a response within the time permitted, the Court will either notify you of a hearing
date or the Court will consider the response and grant or deny the relief requested in this paper without
a hearing. If you do not file a response within the time permitted, the Court will consider that you do not
oppose the relief requested in the paper, and the Court may grant or deny the relief requested without
further notice or hearing.

You should read these papers carefully and discuss them with your attorney if you have one. If the paper
is an objection to your claim in this bankruptcy case, your claim may be reduced, modified, or
eliminated if you do not timely file and serve a response.


COMES NOW, Laurie K. Weatherford, the Chapter 13 Trustee, and files this Motion under 11 U.S.C.
§1307(e) and §521 (e)(B) and states:

         1. That pursuant to 11 U.S.C. §1308(a), the debtor is required to:

         “No later than the day before the date on which the meeting of creditors is first scheduled …, if
         the debtor was required to file a tax return under non-bankruptcy law, the debtor shall file with
         the appropriate tax authorities all tax returns for all taxable periods ending during the 4 year
         period ending on the date of filing the petition.”

         2. That pursuant to 11 U.S.C. § 521(e)(2)(A), the debtor shall provide:

         “Not later than seven days before the date first set for the first meeting of creditors, to the trustee
               Case 6:21-bk-00001-KSJ         Doc 15     Filed 02/24/21         Page 2 of 2


       a copy of the Federal income tax return required under applicable law for the most recent tax year
       ending immediately before the commencement of the case and for which a Federal income tax
       return was filed.

       3. That based upon information and belief, the debtor has not complied with 11 U.S.C.
       §1308(a) and §521(e)(2)(A) and as such this matter cannot be confirmed pursuant to 11 U.S.C.
       §1325(a)(9) and must be converted or dismissed.

       4. That the debtor’s failure to comply with 11 U.S.C. §1308(a) and §521(e)(2)(A) are grounds
       for dismissal or conversion of the case pursuant to 11 U.S.C. §1307(e) and §521(e)(B).

WHEREFORE, the Trustee moves this Court to dismiss this case.

                                         Certificate of Service

I HEREBY CERTIFY, that a true and correct copy of the foregoing was served upon the parties listed
below by first-class U.S. Mail, postage prepaid or by Electronic Notification through the Court’s ECF
System at the e-mail address registered with the Court, on this 24th day of February, 2021.

Debtor - Kamlesh Vadher, 5 Hill Ave., Orlando, FL 32801
Debtor's Attorney - Erik J Washington, The Washington Law Firm, Po Box 536086, Orlando, FL
32853

                                                      /S/ LAURIE K. WEATHERFORD
                                                      Chapter 13 Trustee
                                                      Stuart Ferderer
                                                      FL Bar No. 0746967
                                                      Ana DeVilliers
                                                      FL Bar No. 0123201
                                                      Attorney for Trustee
                                                      PO Box 3450
                                                      Winter Park, FL 32790
                                                      Telephone: 407-648-8841
                                                      Facsimile: 407-648-2665
                                                      E-mail: info@c13orl.com
